Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s After Final response dated 10/5/21 has been entered.  Claims 11, 12 are cancelled. Claims 1-10 and 13-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Re-claims 1, 6, and 13, the prior arts Joshi et al. (2019/0359470 A1) as supported by the provisional (62/385160), in view of FUKUOKA et al. (JP2018073381A). and further in view of Locke et al. (2015/0315008 A1) teach some of the limitations, but fail to teach the combination of the steps as claimed, specifically “a location information reception unit configured to receive location information of the plurality of manager terminals” and “a threshold update unit configured to measure a manager response time using the location information of the plurality of manager terminals and to update the threshold inventory values based on a comparison between the measured manager response time and a target response time”

The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application are novel and unobvious.  Therefore, the Examiner is allowing the case.

Claims 2-5, 14-15; 7-10 incorporate the features of claims 1, and 6 through their dependencies, and are also allowed for the same reasons given above. 

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 

October 14, 2021